PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ma, Zhihua
Application No. 16/242,845
Filed: 8 Jan 2019
For: COOLING SYSTEM

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.182, filed December 2, 2020, to correct the assignment records of the above-identified application in the assignment records of the USPTO.  

The petition is dismissed.  This is not a final agency action.

The petition desires to correct the inventor declaration of the above-identified application in the assignment records.

As discussed in section 323.01(d) of the Manual of Patent Examining Procedure (MPEP), petitions to correct, modify or "expunge" assignment records are rarely granted.  Such petitions are granted only if the petitioner can prove that:

(A)    the normal corrective procedures outlined in MPEP § 323.01(a) through §
323.01(c) will not provide the petitioner with adequate relief; and
(B)    the integrity of the assignment records will not be affected by granting the petition.

The petitions have not proven either item A or B.  

In regard to item A, the original inventor declaration would remain visible at the reel/frame given even if the request were granted as discussed below, contrary to petitioner’s assertion.  The corrective procedures outlined in MPEP § 323.01(a) through § 323.01(c) are not limited to only typographical errors or errors due to misunderstanding.  A corrective document may be recorded as set forth below.

Furthermore, in regard to item B, the removal of a document in its entirety, as requested, will affect the assignment records.  The integrity of the records is recognized as separate from the chain of title.  Thus, the integrity of the assignment records is not preserved by merely presenting a desired and unproven chain of title.  Also, expungement would prevent the records from being searchable in the Assignment Historical Database or otherwise available to the public, which See Cedars-Sinai Medical Center v. Watkins, 11F.3d 1573, 1581 n.10, 29 USPQ 2d 1188, 1194 n.10 (Fed. Cir. 1993), cert. denied, 114 S. Ct. (1994).  Rather, state law governs contractual obligations and transfers of property rights, including those relating to patents.  See Regents of the University of New Mexico v. Knight, 66 USPQ2d 1001, 1008 (Fed. Cir. 2003).  The USPTO cannot settle disputes as to title as a judicial tribunal is the appropriate forum to resolve such controversy.  See Jim Arnold Corp. v. Hydrotech Sys., Inc., 109 F.3d 1567, 1572, 42 USPQ2d 1119, 1123 (Fed. Cir. 1997)(“the question of who owns the patent right and on what terms typically is a question exclusively for state courts”); Roach v. Crouch, 24 N.W. 2d 400, 33 USPQ2d 1361 (Iowa 1994)(patent ownership issue properly triable in state court); In re Haines, 1900 C.D. 102, 103 (Comm’r Pat. 1900)(same).  

35 U.S.C. § 261 provides the USPTO with only the limited authority to maintain the assignment records, and does not grant the USPTO with the authority to remove documents.

Petitioner should note that, as discussed in MPEP 323.01(d), 

“Even if a petition to "expunge" a document is granted with respect to a particular application or patent, the image of the recorded document will remain in the records of the Assignment Services Division at the same reel and frame number, and the image will appear when someone views that reel and frame number.”

In the context of the assignment records, “expunge” does not mean that a document will be removed in its entirety.  Rather, “expunge” means that a document containing sensitive information, such as personal medical information, may be replaced in the electronically searchable records with a redacted copy of the same document.  The original document will remain in the assignment records.

As background, the USPTO simply acts in a ministerial capacity in recording documents that have been submitted for recordation.  See 35 USC 261 and 37 CFR 3.11.  However, the recording of a document pursuant to 37 CFR 3.11 is not a determination by the USPTO of the validity of the document per se or the effect that document has on the title to a patent or application.  See 37 CFR 3.54.   Moreover, it is USPTO policy to maintain a complete history of claimed interests in a given property, and, as such, a recorded assignment document will be retained, even if it is subsequently found to be invalid.  In re Raney, 24 USPQ2d 1713 (Comm’r Pat. 1992).

Here, petitioner seeks an extraordinary remedy, properly addressed under 37 CFR 1.182.  The USPTO will not normally resort to an extraordinary remedy under 37 CFR 1.182 if the rules of See Cantello v. Rasmussen, 220 USPQ 664, (Comm’r Pats. 1982).

As set forth in MPEP 323, an error in a recorded assignment is not corrected by invalidating the previous document, but by simply submitting a “corrective document” that explains the nature of the recorded document so as to clarify the assignment records.  “Corrective documents” are not limited to assignments, but include any documents affecting title to a patent or application.  See MPEP § 313.  This would include an explanation of the recorded document so as to clarify the assignment records.  The new recordation form cover sheet must identify the submission as a “corrective document” submission and indicate the reel and frame number where the incorrectly recorded assignment document appears.  The corrective document will be recorded and given a new reel and frame number and recording date. The recording fee set forth in 37 CFR 1.21(h) is required for each patent application and patent against which the corrective document is being recorded. See MPEP § 302.06.  

Therefore, the rules of practice and the procedures before the USPTO provide an avenue for the requested relief without relying upon extraordinary measures.  As a request for the Office to invalidate an assignment is both extraordinary and contrary to USPTO policy, this petition must be dismissed.

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-6692.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions